             Case 20-10553-CSS        Doc 1075     Filed 11/05/20     Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
______________________________
                                  )
In re:                            ) Chapter 7
                                  )
ART VAN FURNITURE,                ) Case No. 20-10553 (CSS)
LLC, et al.,                      )
                                  ) (Jointly Administered)
                  Debtors.        )
                                  ) Related Docket Nos. 1010 &
                                  )
______________________________    )

              ORDER ALLOWING ADMINISTRATIVE EXPENSE CLAIM
                      OF THE CITY OF NOVI, MICHIGAN

       Upon consideration of the Application of City of Novi (“Novi”) for Allowance of

Administrative Expense Claim [Docket No. 1010](the “Application”), and after appropriate

notice of the Application having been given and no objections thereto having been filed, and the

Court otherwise being fully advised in the premises, the Court having jurisdiction over this

proceeding and the parties herein, and it appearing just and appropriate to do so, it is HEREBY

ORDERED THAT:

       Novi shall have an allowed administrative expense claim in the amount of $6,526.70 in

the chapter 7 case of Debtor Art Van Furniture, LLC (Case No. 20-10553).




        Dated: November 5th, 2020                 CHRISTOPHER S. SONTCHI
ME1 34671250v.1
         Wilmington, Delaware                     UNITED STATES BANKRUPTCY JUDGE
ME1 34839284v.1
